Citation Nr: 1820314	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus, with erectile dysfunction. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1964 and May 1965 to December 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014, rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).    


FINDINGS OF FACT

At no time during the appeal period has the Veteran's diabetes with erectile dysfunction required doctor-prescribed regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes with erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
	
Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but non-compensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

III. Facts and Analysis

The Veteran argues that his currently-assigned rating does not accurately reflect the severity of his service-connected diabetes mellitus.    

In February 2014 the Veteran underwent a VA examination.  The Veteran was prescribed an oral hypoglycemic, insulin, and had a restricted diet.  He reported regulation of activities as part of medical management of his diabetes, and explained that long walks are restricted because of his foot nerve damage.  He was visiting his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and had not been hospitalized over the prior 12 months for ketoacidosis or a hypoglycemic reaction.  Complications of diabetes were identified as erectile dysfunction and peripheral neuropathy.  A reproductive examination was conducted in February 2014, and the physical examination findings were normal.  

In an April 2014 statement, the Veteran explained that he had regulation of activities by not being able to stand for long or walk long distances because of the nerve damage to his feet.  

The Veteran was afforded a VA examination in September 2015.  His diabetes was managed by a restricted diet, prescription oral hypoglycemic agents, and prescribed insulin.  He reported that activities were restricted due to diabetes, in that he could not walk long distances, and his balance was affected.  He also stated he could not stand for long periods of time because his legs go numb.  He was visiting his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and had no history of hospitalizations for ketoacidosis or a hypoglycemic reaction.  Complications of diabetes were identified as erectile dysfunction and peripheral neuropathy.  He had a progressive unintentional weight loss of 17.5%, and loss of strength attributable to diabetes.  The impact on his ability to work was that he had worked as school bus driver, however was no longer able to do so because of his diagnosis of diabetes and hypertension.  There was no indication the Veteran's activities required regulation as part of medical management of his diabetes.  

On review of the evidence of record, the Board finds that the Veteran does not require regulation of activities as part of medical management of his diabetes.  

Treatment records are consistent with the findings of the VA examinations, and showed no evidence of regulation of his activities.  Notably a note from Eastside Internal Medicine indicates that as of October 2016, the Veteran was encouraged to regularly exercise, with no indication of the need to regulate his activities to control his diabetes.  

As noted, a rating in excess of 20 percent requires the regulation of activities to treat diabetes mellitus.  This has simply not been shown by the record at any time, and because a schedular rating in excess of 20 percent requires the regulation of activities to treat diabetes mellitus, a higher schedular rating is not warranted at any time during the course of the Veteran's appeal.

The  Board finds no indications that the Veteran's activities required regulation, ordered by a medical professional, to control his diabetes.  Moreover, there is no evidence that the Veteran has experienced episodes of ketoacidosis or hypoglycemic reactions requiring either hospitalization, or twice a month visits to a diabetic care provider.  Therefore, there is no probative evidence to support a 40, 60, or 100 percent schedular rating under Diagnostic Code 7913. 

As the Veteran's diabetes does not require the regulation of activities, is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, and does not require twice a month visits to a diabetic care provider; the Veteran is not entitled to a schedular rating higher than 20 percent at any time during the appeal period. 

In reaching this conclusion, the Board has considered the Veteran's lay statements that he has difficulty walking and standing for long periods of time due to the nerve complaints in his lower extremities.  The Board notes, however, that these are symptoms that have been compensated by his service-connected peripheral neuropathy of the bilateral lower extremities.  And although the Veteran is competent to report what he perceives as regulation of activities, it is the fact-finder's determination as to whether the Veteran has regulation of activities to control his diabetes as contemplated under DC 7913.  Here, the Veteran was encouraged to keep active, and the most probative evidence of record does not show regulation of activities to control or medically manage his diabetes mellitus.  

With regard to the peripheral neuropathy findings made by the VA examiners, the Veteran is in receipt of peripheral neuropathy of the left and right lower extremities-which are not currently on appeal.  As for erectile dysfunction, a separate compensable evaluation is not warranted as there is no evidence of penile deformity.  

The Board also takes note of the examiner's finding that his diabetes has affected his employment as a bus driver, and notes that during the course of the appeal, the Veteran filed a claim for TDIU, and withdrew this claim in September 2016.   

Having carefully considered the claim and applying the law, the Board finds that the preponderance of the evidence does not support increased evaluation in excess of 20 percent for diabetes mellitus.
 

ORDER

An evaluation in excess of 20 percent for diabetes mellitus, with erectile dysfunction, is denied.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


